Case 5:21-mc-00008-JSM-PRL Document 5 Filed 06/11/21 Page 1 of 2 PageID 30




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

MATTHEW ORSO AS SUCCESSOR
TRUSTEE TO KENNETH D. BELL IN
HIS CAPACITY AS COURT-
APPOINTED RECEIVER FOR REX
VENTURE GROUP, LLC,

       Plaintiff,

v.                                                           Case No: 5:21-mc-8-JSM-PRL


HOLLI ROVENGER,

       Defendant.


                                           ORDER

       This matter is before the court on the motion of Matthew Orso, as successor trustee to

Kenneth D. Bell in his capacity as court-appointed receiver for Rex Venture Group, LLC, for

issuance of a writ of garnishment directed to Wells Fargo Bank, N.A. (Doc. 3)

       On August 14, 2017, the United States District Court for the Western District of North

Carolina entered a Final Judgment in favor of Plaintiff against each individual member of a

Defendant class, including Defendant Holli Rovenger. (Doc. 1). On April 19, 2021, Plaintiff

registered the judgment with this Court. (Doc. 1). Now, Plaintiff moves for a writ of

garnishment to satisfy the outstanding judgment in the amount of $39,443.33, plus post-

judgment interest pursuant to 28 U.S.C. § 1961. Plaintiff believes that Wells Fargo Bank N.A.

has in its possession and control certain monies or property belonging to the Defendant

sufficient to satisfy the judgment in whole or in part.
Case 5:21-mc-00008-JSM-PRL Document 5 Filed 06/11/21 Page 2 of 2 PageID 31




       Pursuant to Fed. R. Civ. P. 69, the Court must follow state law regarding garnishment

procedures. See Fed. R. Civ. P. 69. Chapter 77 of the Florida Statutes prescribes the procedure

for issuance and enforcement of writs of garnishment. After a writ of garnishment is issued,

Chapter 77 requires two separate notices in connection with the garnishment proceeding. If a

defendant is an individual, subsection 77.041(1) requires notice to the defendant and

prescribes the exact language of a “Notice to Defendant of Right against Garnishment of

Wages, Money, and Other Property.” See Fla. Stat. § 77.041(1). In addition, subsection

77.041(2) requires that a plaintiff comply with additional notice requirements in regard to the

defendants.

       Accordingly, upon due consideration, Plaintiff’s motion for writ of garnishment (Doc.

3) is GRANTED, and the Clerk is directed to issue the Writ of Garnishment to Garnishee

Wells Fargo Bank, N.A. attached to Plaintiff’s motion. (Doc. 3-1). The Clerk is further

directed to attach to the Writ of Garnishment the “Notice to Defendant” pursuant to Fla.

Stat. § 77.041(1). Plaintiff is reminded that it must fully comply with all notice requirements

of § 77.041, Florida Statutes.

       DONE and ORDERED in Ocala, Florida on June 11, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             -2-
